                Case 2:16-cv-00620-JCC Document 130 Filed 01/06/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        ALFREDO JUAREZ, et al.,                          CASE NO. C16-0620-JCC
10                            Plaintiffs,                  MINUTE ORDER
11              v.

12        CITY OF BELLINGHAM, et al.,

13                            Defendants.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court sua sponte. The Court understands that the parties are
18   ready and available for trial in this matter. (Dkt. No. 127.) However, as a result of the impact of
19   the COVID-19 pandemic in this district, the Court has been unable to safely hold in-person
20   proceedings, and it is not yet clear when the opportunity will next arise. See W.D. Wash. Gen.
21   Orders Nos. 02-20, 11-20, 13-20, 18-20. Nevertheless, the Court is sensitive to the parties’ need
22   to resolve this matter. Therefore, the parties are ORDERED to appear for a status conference at
23   10 a.m. on January 27, 2021. The conference will proceed remotely via videoconference.
24   //
25   //
26   //


     MINUTE ORDER
     CR16-0620-JCC
     PAGE - 1
            Case 2:16-cv-00620-JCC Document 130 Filed 01/06/21 Page 2 of 2




 1         DATED this 6th day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR16-0620-JCC
     PAGE - 2
